UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,                             DECISION AND ORDER

V.                                                    19-CR-OO187-LJV-JJM-2

KAREEM PRYOR,
                               Defendant.



               Familiarity with the prior proceedings is presumed. Before the court is

defendant's "Emergency Motion"[52],' orally argued before me on March 31,2020,seeking

reconsideration of my September 24,2019 Order of Detention [9]. For the following reasons,

the motion is denied, without prejudice to renewal at a later date.



                                         DISCUSSION

               In moving for reconsideration, defendant points to two allegedly changed

circumstances: first, that "Victim A" has been relocated and is no longer at risk from defendant,

and second, that the coronavirus places him in danger. Neither factor warrants his release at this

time. As detailed in my September 24,2019 Order [9], the risk to the victim ofthe assault

depicted in the video ("Victim A") was not the only reason I consider defendant to be a danger to

the community; and while I am sensitive to(and will continue to monitor)the potential danger

posed by the coronavirus, at this point there is no indication of an outbreak at the facility where

defendant is located. Should that situation change, defendant may again move for reconsideration

of his detention.




       Bracketed references are to CM/ECF docket entries.
                                   CONCLUSION


              For these reasons, defendant's "Emergency Motion"[52] is denied, without

prejudice.

SO ORDERED.


Dated: April 2. 2020




                                              J^EMiAt^ mcCarWy
                                              United States Magistr^Judge




                                            -2-
